Citation Nr: 1422990	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from September 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Reviewers should therefore consider the dual placement of relevant evidence in this and future claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he experienced a "nervous breakdown" while on active Naval duty and that he was subjected to several actions under Article 15 of the Uniform Code of Military Justice ("UCMJ") and confined on bread and water rations. In order to investigate these allegations, the Veteran's service personnel records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must OBTAIN:

   a. The Veteran's service personnel records, and;
   
b. Any mental health treatment records from the VAMC since June 2009.

2.  IF ADDITIONAL EVIDENCE SUCH AS SERVICE PERSONNEL RECORDS ARE OBTAINED OR IF OTHERWISE DEEMED APPROPRIATE BY THE RO/AMC, return the examination report to the examiner who performed the June 2009 examination for an addendum with consideration of any additionally obtained evidence.  

IF THE EXAMINER IS NO LONGER AVAILABLE, HAVE A FILE REVIEW CONDUCTED BY A SIMILARLY-QUALIFIED MENTAL HEALTH PROFESSIONAL, WHO MAY CONDUCT ANY FURTHER EXAMINATIONS AND CLINICAL STUDIES.

IF ADDITIONAL EVIDENCE IS  OBTAINED AND THE FILE IS RETURNED FOR MEDICAL EXAMINATION, THE EXAMINER MUST COMMENT ON WHETHER ANY IN-SERVICE EVENTS AS FOUND IN THE SERVICE PERSONNEL MEDICAL RECORDS MAY BE CONSTRUED AS PRODROMAL SYMPTOMS OF THE CURRENTLY DIAGNOSED DISORDER. 

3.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



